Citation Nr: 1445177	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-26 408	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 9, 2010, for the re-instatement of payments based on an award of a non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to May 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Pension Management Center (PMC) in Milwaukee, Wisconsin.  The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


FINDINGS OF FACT

1.  In August 2008, the Veteran sought re-instatement of payments of non-service connected pension benefits, which had previously been terminated on account of excess household income.

2.  By letter sent February 2009, the PMC requested that the Veteran submit Improved Pension Eligibility Verification Reports (EVR) and medical expense report for the respective periods beginning August 1, 2008, and January 1, 2009.  

3.  The Veteran did not submit an EVR and medical expense report until August 9, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 2010, for re-instatement of payment of a nonservice-connected disability pension are not met.  38 U.S.C.A. §§ 5103, 5110, 5111(a) (West 2002); 38 C.F.R. § 3.109(a), 3.158(a), 3.277 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  An EVR is required as a condition of VA granting or continuing a pension.  38 C.F.R. § 3.277.  

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c); 38 C.F.R. § 3.109(a)(1).  The provisions of the regulation are applicable to original applications, formal or informal.  38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

Here, the Veteran filed a claim to re-instate pension benefits that was received at VA on August 1, 2008.  The PMC then sent the Veteran a letter on February 11, 2009, that notified him of the additional evidence required for his claim, including ERVs and medical expense reports.  In April 2009, the Veteran submitted a report of his current income from the Social Security Administration (SSA).  

The PMC sent a letter to the Veteran on June 22, 2009, denying his claim due to the fact that he had failed to submit the required information.  The letter informed him that he had until February 11, 2010, to submit them, and that documents submitted after that date would be considered a new claim with a new effective date.  

The Veteran did not submit an EVR and medical expense report until August 9, 2010.  A March 2011 administrative decision then re-instated payments of non-service connected pension benefits, effective August 9, 2010.

The Veteran asserts that he is entitled to an earlier effective date.  In his March 2011 notice of disagreement, the Veteran stated that he was entitled to a 2005 effective date.  Later, at his October 2012 hearing before the Board, it appears that he now requests that his effective date be August 1, 2008, the date of his original claim.  He testified that when he sent the response in March 2009, he also included income verification and statements in support of his claim that were never associated with his claims file.  The Veteran stated that he did not know that VA did not receive his paperwork until he received the June 2009 denial letter.  He also asserted that in August 2010 he resent the medical expense report that he had previously submitted in early 2009.  However, this assertion is belied by the fact that his report was dated August 6, 2010.  

The Veteran has provided no evidence to support his assertion that he submitted the requested EVR and medical expense reports after being requested to do so in the February 11, 2009, letter.  For the reason set forth above, the Board does not find him credible in his claim that some of the documents that he submitted in March 2009 were associated with his claims file while other documents were lost.  Accordingly, his claim for an earlier effective date must fail because he submitted the EVR and medical expense report more than one year after both the February 11, 2009, letter and the initial June 2009 denial.  38 C.F.R. § 3.109(a)(1), 3.158(a).


ORDER

Entitlement to an earlier effective date for re-instatement of pension payments is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


